Citation Nr: 0405126	
Decision Date: 02/24/04    Archive Date: 02/27/04

DOCKET NO.  96-24 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Zills, Associate Counsel

INTRODUCTION

The veteran served on active duty from December 1970 to 
August 1973.

This case comes before the Board of Veterans' Appeals (Board) 
from a June 1995 RO decision which found that new and 
material evidence had not been submitted to reopen a claim 
for service connection for PTSD.  In December 1996, the 
veteran testified at an RO hearing.  In April 1998, the Board 
found that new and material evidence had been submitted 
sufficient to reopen the claim for service connection for 
PTSD, and the Board then remanded the merits of the claim to 
the RO for additional evidentiary development.  


FINDING OF FACT

During service the veteran did not engage in combat with the 
enemy, and it is not shown by credible supporting evidence 
that a stressor, which might lead to PTSD, occurred during 
service.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Navy from December 
1970 to August 1973.  His service personnel records including 
DD Form 214 show that he served a part of that time aboard 
the USS Milwaukee (AOR-2) (a replenishment oiler).  His 
military specialty was that of a storekeeper.  He was awarded 
the National Defense Service Medal and the Vietnam Service 
Medal.  He did not receive any combat citations, badges, or 
other combat decorations.  He was disciplined for 
unauthorized absences in June, July, September and November 
1971, and June 1972, and for disobeying lawful commands and 
disrespect toward a commissioned officer in May 1973.  His 
service medical records, including his separation 
examination, are negative for any complaints or findings of a 
psychiatric disability.

Following his separation from service, medical records from 
the early 1980s show the veteran being treated for a left ear 
disability.  These records show no complaints or findings of 
a psychiatric disability.

The veteran originally submitted a claim for service 
connection for "nervousness" to the RO in March 1982.

The RO obtained the veteran's treatment records dated in 1981 
and 1982 from a VA Medical Center (VAMC).  These records were 
negative for any complaints or findings related to a 
psychiatric disability.

The RO denied service connection for a psychiatric disorder 
in June 1982 on the grounds that the veteran was not then 
diagnosed as having a psychiatric disorder.  The veteran was 
notified of this decision and did not appeal.

In a January 1986 letter, Robert L. King, M.D., reported that 
he examined the veteran in December 1985.  The veteran's 
complaints included feeling tense with mood swings, physical 
nervousness, difficulty remembering, difficulty working in 
confined areas, an inability to rest, bad dreams, and other 
symptoms of what appeared to be an anxiety reaction.  Dr. 
King recommended that the veteran undergo psychological 
evaluation.

The veteran submitted a claim for service connection for PTSD 
to the RO in September 1986.

VA outpatient treatment records from 1986 and 1987 revealed 
that the veteran was diagnosed as having a schizoaffective 
reaction, paranoid type, and a schizophrenic disorder, 
paranoid type, and rule out borderline state with paranoid 
features, as early as September 1986.

In July 1987, the veteran described his service stressors as 
witnessing death and being in spiritual chains.

In August 1987, the veteran was hospitalized for evaluation 
at a VAMC.  The examiner noted that the veteran had some 
symptoms of PTSD, but had a much more serious disorder, 
schizophrenia.  Pertinent diagnoses included schizophrenia, 
paranoid type, chronic with acute exacerbation.

The veteran was again hospitalized at a VAMC from September 
to October 1987.  Pertinent diagnoses included schizophrenia, 
paranoid type, chronic with acute exacerbation.

In an October 1987 rating decision, the RO denied service 
connection for PTSD on the grounds that the veteran was not 
diagnosed as having PTSD.  The veteran was notified of this 
decision and did not appeal.

In December 1993, the RO obtained a report of VA 
hospitalization from August to September 1990, which revealed 
that the veteran complained of hearing voices since 1973.  He 
was diagnosed as having schizophrenia, paranoid type, in 
remission.  Outpatient treatment records from a VAMC in 1993 
similarly showed that the veteran was diagnosed as having 
schizophrenia, paranoid type.

In April 1995, the veteran sought to reopen his claims for 
service connection for an acquired psychiatric disorder and 
PTSD.  He claimed that he served in arduous combat in 
Vietnam.

In conjunction with his application to reopen the claim, the 
RO obtained the veteran's medical records from the North 
Florida Mental Health Center.  These records showed that the 
veteran completed treatment mandated by a driving under the 
influence (DUI) program in 1990.  He was diagnosed as having 
alcohol abuse, by history, and schizophrenia, paranoid type.

In June 1995, the RO denied the veteran's application to 
reopen his claims for an acquired psychiatric disorder 
including PTSD.  The veteran appealed this decision to the 
Board.

The veteran was afforded a VA mental examination in September 
1995.  The examiner's impression was paranoid schizophrenia.

In September 1995, the RO obtained the veteran's private 
medical records from Hamilton Memorial Hospital, which 
revealed that he was evaluated for abdominal pain in May and 
June 1995.

In January 1996, the veteran submitted a written statement to 
the RO indicating that his inservice stressors included 
combat in Vietnam, three years of foreign naval service and 
arduous sea duty in nuclear submarines and aboard a fleet 
oiler.

In December 1996, the veteran testified at a hearing before 
the RO.  He stated that he served aboard the Milwaukee near 
the Quang Tri Province, and also up near I Corps near North 
Vietnam.  The duties of the Milwaukee included supplying 
shells and fuel to the fleet in Vietnam.  The veteran said 
his arduous sea duty entailed working 20 to 22 hours per day 
moving shells and fuel to the fleet, and he did not get much 
sleep.  He said that while serving aboard the ship he 
witnessed dead and wounded soldiers and helicopters crashing 
into the sea.  He said they recovered three badly burned 
bodies out of the water.  He said he witnessed men that he 
knew very well washed overboard into the South China Sea.  He 
claimed to have been exposed to enemy fire and bomb scares.  
He said that on one occasion, while on security patrol near 
the Philippines, he shot at Vietnamese soldiers attempting to 
climb anchor chains to sabotage the vessel.  He reported that 
he fired shots, but was not certain whether this was 
documented in the sea log.  He claimed that he had a 
psychiatric condition during active service, manifested by 
hallucinations.  He said that as a result of these intrusive 
thoughts he received nonjudicial punishments because of 
violence against citizens.  He claimed he was treated in ship 
and base hospitals, but did not remember any diagnoses.  He 
stated that he was treated by doctors who commented that his 
problem was related to his service overseas in 1973.  He 
further testified that after service he was treated for 
psychiatric symptoms in 1973 and 1974 while in jail by a 
psychiatrist and a nurse; however, he had attempted to obtain 
these records and they were no longer available.

In December 1996, the veteran provided a copy of a service 
personnel record showing that he was awarded the Vietnam 
Service Medal with one bronze star.

In February 1997, the RO obtained additional evidence in 
support of the veteran's claims, including records from Dr. 
Robert L. King, dated in 1984 and 1985.  These records 
revealed that the veteran was treated for hearing loss, which 
was felt to be partially functional.  Neurological or 
psychoneurological evaluation was recommended.

The RO further obtained treatment records dated from 1985 to 
1996 from various VA facilities.  Some of these records were 
duplicates.  The veteran was treated primarily for 
schizophrenia.  On hospitalization in September 1986, he was 
diagnosed as having an adjustment disorder with an anxious 
mood and a passive aggressive personality disorder.  The 
records also contain a diagnosis of a borderline personality.  
He was again hospitalized in November 1986 and referred to 
psychology for testing to rule out PTSD.  Pertinent diagnoses 
included a schizophrenic disorder, paranoid type.  A 
diagnosis of PTSD was noted in December 1988.  In January 
1989, a doctor noted that the veteran had marked symptoms of 
schizophrenia and PTSD intertwined.  He was hospitalized from 
February to March 1989 and diagnosed as having schizophrenia, 
paranoid type; PTSD, delayed type; and a paranoid personality 
disorder.  At that time he stated that he was asked to 
smuggle cocaine aboard his ship during service and that he 
stabbed a man aboard ship in the early 1970s.  A February 
1989 psychological evaluation was consistent with a diagnosis 
of schizophrenia, paranoid type.  The admission note for the 
veteran's August to September 1990 period of hospitalization 
contained a diagnosis of PTSD, as well as chronic 
schizophrenia, paranoid type.  The veteran was hospitalized 
in April 1996 and diagnosed as having schizophrenia, paranoid 
type.

The veteran submitted a lengthy written statement to the RO 
in June 1997.  He described additional service stressors, 
including being separated from the normal world for more than 
two years, continuous relocation from one danger zone to 
another, the pressure of time and conflicting roles and 
attitudes while fighting in Vietnam, and a lack of support 
from the public.

In September 1997, R. S. submitted a statement to the RO 
indicating that she worked as a drug and alcohol counselor 
for the North Florida Mental Health Center from 1972 to 1989, 
and that the veteran was her client for most of these years.  
In a statement by the veteran received in that same month, he 
reported that his actual treatment records from this facility 
had been destroyed.  He claimed that this substance abuse 
problem was evidence of self medication for PTSD.

The veteran submitted an additional written statement to the 
RO in December 1997.  He again listed service stressors, 
including continuously bombarding the Vietnam coast with 
heavy guns; participating in Operation Freedom Train in 1972 
and 1973; seeing others killed and wounded; being the victim 
of sexual assault and homosexual rape, although he did not 
know the names of the perpetrators or the date or location of 
the incident; having venereal disease; enduring the weather 
in Vietnam; and participating in combat with other warships.  
He also claimed that his behavior during service, which 
resulted in disciplinary action, was indicative of a 
psychiatric disorder.

In conjunction with his statement, the veteran provided some 
duplicates and some additional service personnel records, 
showing that he had been subjected to disciplinary action 
during service, including for frequent involvement of a 
discreditable nature with civil or military authorities.  He 
also provided some duplicative medical evidence.

In April 1998, the Board found that new and material evidence 
had not been submitted to reopen a claim for an acquired 
psychiatric disorder other than PTSD, but found that new and 
material evidence had been submitted to reopen a claim for 
PTSD.  The claim for PTSD was reopened, and the Board 
remanded the claim to the RO for additional evidentiary 
development.  

The veteran's wife submitted a letter dated in April 1998 in 
which she stated that the veteran's condition was becoming 
worse, and that he had become abusive.

In a letter dated in April 1998, a policeman in a town stated 
that he had known the veteran for approximately 22 years.  He 
stated that the veteran drank a lot in the late 1970s and was 
violent.  He indicated that he had been told that the veteran 
was a different person before he entered military service.  
He stated that he considered the veteran to be "crazy" in 
the late 1970s.  He indicated that after the veteran stopped 
drinking he became friends with the veteran, and developed a 
better understanding of him.  He said that the veteran no 
longer drank and was no longer violent, but the potential for 
such behavior was still present.  He reported that he had 
gone through a lot with the veteran, and the veteran trusted 
and depended on him.

In May 1998, the veteran submitted a statement in which he 
reiterated details of numerous stressors previously 
described.

In September 1999, the RO sent a letter to the U.S. Armed 
Services Center for Research of Unit Records (USASCRUR), 
asking that organization to attempt to verify the veteran's 
claimed stressors.  

In August 2001, USASCRUR, which has recently been renamed the 
U.S. Armed Services Center for Unit Records Research (CURR), 
responded with copies of command histories from the USS 
Milwaukee from November 1971 to July 1973.  These histories 
show that the Milwaukee, a replenishment/supply ship, 
provided combat support to the U.S. Seventh Fleet, off the 
coast of Vietnam, which included delivering fuel, ordnance, 
and supplies.  The histories do not show that the Milwaukee 
conducted shore bombardment while stationed off the coast of 
Vietnam.  It was indicated that in order to conduct further 
research into the specific stressors identified by the 
veteran, greater specificity with regard to the dates of the 
occurrences would need to be provided.  

In October 2001, the veteran submitted a statement in which 
he indicated that information that would verify his stressors 
would be found in the quarterdeck log and underway log for 
the Milwaukee from March 1971 to April 1973.  He requested 
that the VA attempt to obtain these logs for purposes of 
stressor verification.

In January 2003, the RO sent out letters to CURR and the 
Naval Historical Center Ships History Branch in an effort to 
obtain information regarding the logs identified by the 
veteran.  In March 2003, CURR responded that it did not 
provide deck log copies which covered large periods of time, 
and stated that the veteran would need to be more specific 
regarding the time of the stressors before detailed research 
could be conducted.  No response was received from the Naval 
Historical Center Ships History Branch despite an additional 
effort to obtain such information in May 2003.

II.  Analysis

The file shows that through correspondence, the rating 
decision, the statement of the case, and the supplemental 
statements of the case, the veteran has been notified of the 
evidence necessary to substantiate his claim for service 
connection for PTSD.  Reasonable VA attempts have been made 
to obtain relevant records.  The Board finds that the notice 
and duty to assist provisions of the law have been satisfied.  
See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) [i.e., under the criteria of DSM-IV]; a link, 
established by medical evidence, between the veteran's 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f).

The veteran maintains that he has PTSD from stressors from 
his Vietnam service during his 1970-1973 active duty in the 
Navy.  

While a VA examination in 1995 did not find sufficient 
evidence for a diagnosis of PTSD, other VA medical records 
and a hospitalization report show diagnoses of PTSD 
(coexisting with other diagnoses).  However, even assuming 
that there a valid diagnois of PTSD, service connection also 
requires satisfactory proof of a service stressor.

The veteran's service records indicate service aboard the USS 
Milwaukee, a replenishment/supply ship which spent some time 
in Vietnam waters.  Service records show no combat 
decorations or other evidence of participation in combat.  As 
it is not shown the veteran engaged in combat, his assertions 
of service stressors are not sufficient to establish the 
occurrence of such events.  Rather, his alleged service 
stressors must be established by official service records or 
other credible supporting evidence.  38 C.F.R. § 3.304(f); 
Pentecost v. Principi, 16 Vet.App. 124 (2002); Fossie v. 
West, 12 Vet. App. 1 (1998); Cohen v. Brown, 10 Vet. App. 128 
(1997); Doran v. Brown, 6 Vet. App. 283 (1994).  Under DSM-
IV, concerning a diagnosis of PTSD, a sufficient stressor is 
one in which a person has been exposed to a traumatic event 
in which the person experienced, witnessed, or was confronted 
with an event or events that involved actual or threatened 
death or serious injury, or a threat to the physical 
integrity of self or others; and the person's response 
involved intense fear, helplessness, or horror.  See 38 
C.F.R. § 4.125; Cohen, supra.

The veteran alleges numerous service stressors such as seeing 
others wounded and killed, seeing helicopters crash into the 
ocean, participating in efforts to recover bodies from the 
ocean, participating in combat with other warships, stabbing 
a man aboard ship, and shooting at the enemy who were 
attempting to climb anchor chains to sabotage his ship.  
Command histories from the Milwaukee have been obtained from 
CURR, and these records show that the ship provided 
replenishment/supply support for other ships off the coast of 
Vietnam, including delivering fuel, ordnance, and supplies.  
There is no evidence that the Milwaukee participated in 
combat activities, or was generally involved in what might be 
a stressor experience.  There is no evidence which 
corroborates the occurrence of the various stressors alleged 
by the veteran.  The Board is unable to find that the 
veteran's alleged service stressors have been verified by 
official service records or other credible supporting 
evidence. 

The weight of the credible evidence establishes that a 
stressor which might lead to PTSD did not occur in service.  
Thus, regardless of diagnosis, service connection for PTSD 
may not be granted.  The veteran may apply to reopen his 
claim in the future, by submitting independent evidence to 
corroborate a service stressor, or by submitting sufficiently 
detailed information as would permit the VA to again attempt 
stressor verification through the service department.  See 
38 C.F.R. § 3.159(c)(2).

As the preponderance of the evidence is against the claim for 
service connection for PTSD, the benefit-of-the-doubt rule 
does not apply, and the claim must be denied. 38 U.S.C.A. § 
5107(b);  Gilbert v. Derwinski, 1 Vet.App. 49 (1990).     


ORDER

Service connection for PTSD is denied.



	                        
____________________________________________
	L. W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



